Citation Nr: 0415514	
Decision Date: 06/17/04    Archive Date: 06/23/04

DOCKET NO.  03-00 225A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel




INTRODUCTION

The veteran had active duty from December 1941 to May 1942 
and from November 1942 to May 1946.  He died in September 
1985.  The appellant is the veteran's widow.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2002 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, 
Philippines, that denied the above claim.


FINDINGS OF FACT

1.  The veteran died in September 1985.  His death was due to 
ascending cholangitis with septicemia and hepato renal 
failure.  

2.  During his lifetime, the veteran was not service 
connected for any disability.

3.  Liver and renal disease was not clinically evident in 
service or for many years thereafter and is not shown by any 
competent medical evidence to be related to the veteran's 
military service.


CONCLUSION OF LAW

A service-connected disability did not cause or contribute 
substantially or materially to cause the veteran's death.  38  
U.S.C.A. §§ 1110, 1112, 1310, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.312 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to assist and notify

Before assessing the merits of the appeal, the Board examines 
VA's duties under the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002); see also 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003).

Concerning VA's duty to notify the appellant, in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), the Court of Appeals for 
Veterans Claims (Court) recently held that a VCAA notice 
letter consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)." Id.  The Court also held that a notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.

In this case, the appellant was provided notice in letters 
from VA dated in September 2001 and November 2003 as to what 
information and evidence was needed to substantiate her 
claim, as well as what information and evidence must be 
submitted by her and what information and evidence would be 
obtained by VA.   She was also asked to submit evidence in 
her possession, i.e., information describing additional 
evidence or the evidence itself, to the RO.  It appears that 
in December 2003 she provided all relevant evidence in her 
possession.  Because the required notice in this case was 
provided to the appellant prior to the initial AOJ 
adjudication denying the claim, the timing of the notice 
complies with the express requirements of the law as found by 
the Court in Pelegrini.  

The VCAA also requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c)(4) (2003).  Here, 
there is no indication of any relevant records that the RO 
failed to obtain.  The veteran's service medical records have 
been associated with the claims file, together with his death 
certificate.  The appellant submitted releases for VA to 
obtain terminal medical records from Dr. Pablo O. Torre 
Memorial Hospital, including from Dr. Rivera, but according 
the hospital's response in April 2002, the veteran's actual 
medical chart is unavailable.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  In this case, a VA opinion is not indicated because 
there is no evidence of record tending to show that any 
disability that caused or contributed to the veteran's death 
was related to his military service.  See Wells v. Principi,  
326 F.3d 1381 (Fed. Cir. 2003); Charles v. Principi, 16 Vet.  
App. 370 (2002).

Accordingly, the requirements of the VCAA have been met to 
the extent possible, and there would be no possible benefit 
by delaying this case for further development.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).


II.  Service connection for cause of death

The law provides dependency and indemnity compensation for a 
spouse of a veteran who dies from a service-connected  
disability.  38 U.S.C.A. § 1310 (West 2002).  The death of a 
veteran will be considered as having been due to a service-
connected disability when the evidence establishes that such 
disability was either the principal or a contributory cause 
of death.  38 C.F.R. § 3.312(a) (2003).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West  
2002); 38 C.F.R. § 3.303(a) (2003).  

In order to prevail on the issue of service connection there  
must be medical evidence of a current disability; medical  
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App.  
341, 346 (1999).

Service connection for cardiovascular-renal disease may be 
established based on a legal "presumption" by showing that 
it manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  38 
U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2003).

The veteran's official service records and service medical 
records were received in December 2001 from the National 
Personnel Records Center (NPRC) in St. Louis, Missouri.  
Service medical records are negative for any report of wound 
or illness incurred during service.  On separation 
examination in May 1946, there were no complaints or findings 
of liver, kidney, or gallbladder disease.  The abdominal 
viscera was normal. 

The death certificate shows that the veteran died in 
September 1985.  The immediate cause of death was ascending 
cholangitis with antecedent cause of septicemia and 
underlying cause of hepato renal failure.  The veteran died 
at Dr. Pablo O. Torre Memorial Hospital.  He was attended by 
a private physician, Jose Gerardo Rivera, M.D.  Service 
connection was not in effect for any disabilities at the time 
of the veteran's death.

In April 2002, the medical records librarian of the Dr. Pablo 
O. Torre Memorial Hospital submitted a certification for the 
record, and stated that the veteran was confined and died at 
that hospital on September 24, 1985 under the service of Dr. 
Jose Gerardo Rivera.  The principle diagnosis was ascending 
cholangitis with septicemia, hepato renal failure.  The 
certification was issued upon request for the veteran's 
actual chart, which is no longer available.  

In July 2001, the appellant initiated a claim for service 
connection for the cause of the veteran's death.  The 
remaining relevant evidence of record includes her 
contentions.  She also submitted a copy of a typed letter 
purportedly showing that on June 22, 1945, the veteran 
requested a discharge from service because he was sick of a 
disease characterized by an attack of lancinating pain in the 
upper right half of the abdomen, nausea and vomiting, and 
yellowish discoloration of the skin, with a diagnosis of 
gallbladder disease.  This document purports to show that his 
request was approved by the military.  The original copy, or 
a even a photocopy, of this document was not included in the 
official service medical records sent by the NPRC in December 
2001.  

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).  Again, the May 14, 1946, 
discharge examination report shows that the veteran was 
normal in all clinical respects.  In an Affidavit for 
Philippine Army Personnel which was signed by the veteran and 
dated February 26, 1946, he specifically denied any wounds or 
illnesses during service, and this is supported by the 
findings on separation examination.  The Board finds that the 
service medical records provided by the NPRC are authentic 
and credible.  The document recently submitted by the 
appellant and dated on June 22, 1945 is not credible because 
it was not included in the veteran's service records provided 
by the NPRC and it is not consistent with the veteran's 
statements made contemporaneous to service and the findings 
upon separation examination in May 1946.  Ultimately, the 
determination as to whether the requirements for entitlement 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
38 U.S.C.A. § 7104(a) (West 2002); Baldwin v. West, 13 Vet. 
App. 1 (1999).

Based on the evidence of record, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for the cause of the veteran's death.  The 
veteran's authentic service medical records are negative for 
complaints or findings related to the kidneys, gallbladder, 
or liver.  There are no medical records in the veteran's file 
from the time of his discharge in 1946 until the time of his 
death in 1985, nearly 40 years later, despite the RO's 
request for such evidence from the appellant in November 
2003.  There is no competent evidence that the condition 
causing the veteran's death had its onset during service or 
for many years thereafter, or that it was related to any in-
service disease or injury.  There is no competent evidence of 
record providing a nexus between the veteran's cause of death 
and service.

The appellant in this case is not qualified to express an 
opinion regarding any medical causation of the veteran's 
kidney and liver failure which led to his death.  It is the 
province of trained health care professionals to enter 
conclusions which require medical expertise, such as opinions 
as to diagnosis and causation, and her lay opinion cannot be 
accepted as competent evidence to the extent that she 
purports to establish such medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992).

Accordingly, the preponderance of the evidence is against the 
grant of service connection for the cause of the veteran's 
death, and there is no doubt to be resolved.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for the cause of the veteran's death is 
denied.


	                        
____________________________________________
	P. M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



